Citation Nr: 0519578	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  01-09 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service-connected Bell's palsy.

2.  Entitlement to service connection for a stomach disorder, 
to include as secondary to service-connected Bell's palsy.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from April 1987 to April 1990.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2003, the Board remanded the case to the RO for 
additional development.  The RO completed the development to 
the extent deemed possible and returned the case to the Board 
for further appellate review.  In May 2005, the Board 
referred the case to the Veterans Health Administration (VHA) 
for an expert medical opinion, and VHA returned the case to 
the Board in June 2005.  The veteran's representative 
submitted additional argument in the veteran's behalf in June 
2005.


FINDINGS OF FACT

1.  The evidence of record does not show a mental disorder, 
to include depression, to have been caused or made worse by 
active military service or the service-connected Bell's 
palsy.

2.  The evidence of record does not show a stomach disorder, 
to include irritable bowel syndrome (IBS), to have been 
caused or made worse by active military service or the 
service-connected Bell's palsy.


CONCLUSIONS OF LAW

1.  A mental disorder, to include depressive disorder or mood 
disorder, was not incurred in or aggravated by active 
service, nor is it proximately due to, the result of, or 
aggravated by, the veteran's service-connected Bell's palsy.  
38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307(a), 3.309(a), 3.310 (2004); Allen v. Brown, 
7 Vet. App.439 (1995).
2.  A stomach disorder, to include IBS, was not incurred in 
or aggravated by active service, nor is it proximately due 
to, the result of, or aggravated by, the veteran's service-
connected Bell's palsy.  38 U.S.C.A. §§ 1131, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004); Allen v. 
Brown, 7 Vet. App.439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA became effective after the veteran filed her claim 
in 1999.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); VAOPGCPREC 7-
2003 (November 19, 2003).  Thus, the VCAA applies to the 
veteran's claim.

VCAA duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals For Veterans Claims (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that, 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and 
VAOPGCPREC 7-2003, a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.  The Court further held, however, that in 
pre-VCAA cases such as the veteran's, where the RO could not 
have complied with the notice requirements, the initial 
adjudication was not error and need not be vacated.  Id. at 
120.  An appellant in a pre-VCAA claim, however, is entitled 
to a "VCAA content-complying notice" and proper subsequent 
VA process" before completion of appellate review.  
Pelegrini, 118 Vet. App. at 120.  The veteran in fact 
received such notice during the appeal period. 

In a letter dated in March 2001 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act, to 
include the evidence needed to support her claim.  As to who 
would obtain what part of the evidence needed, the letter 
informed the veteran that the RO would obtain any VA and 
private treatment records she identified as related to this 
claim, provided she completed, signed, and returned, the 
enclosed VA Forms 21-4138 and 21-4142 to authorize VA to 
obtain them on her behalf.  The letter also informed the 
veteran to send information describing any new evidence she 
desired obtained or the evidence itself, which the Board 
construes as reasonably informing her to submit any evidence 
in her possession.

In July 2003, the RO provided the veteran another VCAA notice 
letter.  The July letter again informed the veteran of the 
evidence needed and that the RO would obtain any evidence she 
identified as related to her claim.

The Board finds that the letter and the July 2003 meet the 
notice-content requirements of the VCAA.  38 U.S.C.A. 
§§ 5103(a) and 5103(b)(3); 38 C.F.R. § 3.159(b)(1); 
VAOPGCPREC 1-2004 (February 24, 2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 Vet. App. 
at 120-21; Quartuccio v. Principi, 16 Vet. App. 183.

VCAA duty to assist

The RO obtained the veteran's service medical records, the 
private treatment records from providers identified by her, 
and arranged for appropriate examinations.  Neither the 
veteran nor her representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  The Board notes 
the veteran's written submissions, wherein she alluded to 
post-service psychiatric treatment and therapy.  The Board 
further notes the RO's request for the names of her providers 
who treated her so any existing records might be obtained.  
The claim file reflects no record of a response from the 
veteran.  The sole records identified or provided by the 
veteran is one brief report each of a psychiatrist and a 
licensed family and marriage therapist.  All records obtained 
or generated have been associated with the claim file.  Thus, 
the Board finds that the RO has complied with the duty to 
assist the veteran with the development of her claim, 
38 C.F.R. § 3.159(c), and the veteran has received proper VA 
process in the adjudication of her claim.
Factual background, mental disorder

The service medical records reflect no entries for 
complaints, findings, or treatment for a mental disorder, to 
include depression.  They do reflect the veteran's recurrent 
OB-GYN and abdominal symptomatology, which will be discussed 
in detail as related to the IBS claim.  The Board notes no 
indirect references to mental health involvement in any of 
the service medical record entries.  She was diagnosed with 
Bell's palsy, Left, in July 1988.  The December 1988 Report 
Of Medical History reflects that the veteran denied any 
history of depression or excessive worry.  The December 1988 
Report Of Medical Examination For Chapter reflects the 
psychiatric area was assessed as abnormal due to "mild 
depression secondary to personal situation," but the 
examiner found the veteran qualified for separation with a 
profile of 1 in all categories.

The veteran applied for service connection for her Bell's 
palsy in April 1990, and a June 1990 rating decision granted 
service connection, effective April 1990.  She filed her 
current claim in October 1999, wherein she related that her 
facial deformity from the Bell's palsy had caused her great 
depression.  She asserted that her deformity-induced 
insecurity rendered her unable to interact with people, which 
had led to difficulty in retaining jobs.  She related that 
she had been depressed for years, to include during her 
active service and that her worry over her facial deformity 
caused stress and a stomach disorder.  A March 2000 rating 
decision denied her claim for entitlement to service 
connection for depression and a stomach disorder.  An August 
2001 rating decision again denied the claim after a de novo 
review under the VCAA legal standard of review.

The veteran's private treatment records related to her IBS 
symptomatology reflect an October 1999 entry of J.W.B., M.D., 
that the veteran had a considerable amount of stress at work 
without further comment.  The Review of Systems part of a 
February 2000 report of I.M.P., M.D., reflects that the 
veteran's psychological history was positive for episodes of 
depression and a frequent feeling of stress.  Dr. P made no 
further comment or opinion on the veteran's mental health.  
An August 2000 report of M.J.R., M.D., reflects that the 
veteran related a history of depression, she had seen a 
psychologist in the past for it, and that she was on no 
medication for depression when she consulted Dr. R for her 
IBS symptomatology.

In an undated report received by the RO in July 2002, R.T., a 
licensed marriage and family therapist, related that he had 
seen the veteran on two occasions.  He also related that she 
was seen on four other occasions by another therapist, and 
that she was then currently being seen by a psychiatrist, 
C.W., for medication management.  Mr. T related that, after 
his sessions with the veteran, and a thorough review of her 
records, he opined that it was highly probable that her 
current "condition" was caused by or directly related to 
her military service and traumatic situations she 
experienced.  Mr. T did not specify the records he reviewed 
nor did he define or explain the traumatic situations to 
which he referred.

In a July 2002 statement, the veteran related how her stomach 
disorder had caused her considerable stress and essentially 
taken control of her life.  She also referred to non-specific 
stress situations she experienced while in service and how 
she had to fight to stave off her command's constant attempts 
to administratively discharge her.  She asserts that a 
noncommissioned officer (NCO) took advantage of her and did 
nothing to help her.  The veteran related that this NCO 
exercised such influence over her that he forced her to make 
the "unconscious" decision to undergo sterilization, a 
decision she regretted to date.  She related that she had 
sought treatment over the years for her depression from 
several psychiatrists and counselors, and that she had been 
forced to take emergency stress leave from her job.  
Submitted with her statement was a July 2002 report to the 
U.S. Postal Service by Dr. W, which reflected that he 
initially saw the veteran in June 2001 for complaints of 
depression and anxiety.  The veteran's then current symptoms 
were feeling depressed, irritable, poor concentration, 
insomnia, depressed appetite with nervous stomach, and 
increased worry over her symptoms.  Dr. W diagnosed the 
veteran as having a major depressive disorder, recurrent, 
severe, without psychiatric features, and an anxiety 
disorder.  He noted the veteran was prescribed Paxil, and the 
report reflects no comment or opinion as to the etiology of 
the veteran's depression.  The report reflects that the 
veteran's period of incapacitation was from May 2002 to 
September 2002, and that she would be followed monthly.  In 
an August 2002 report, Dr. W related that he recommended the 
veteran take a leave of absence from work from May 2002 to 
August 2002.  In a lengthy June 2003 statement, the veteran 
again related how her IBS had impacted her life.

Pursuant to the June 2003 Board remand, the RO arranged for a 
fee-basis mental examination.  The November 2003 examination 
report reflects that the veteran related a long list of 
symptoms, which included worry over her stomach symptoms and 
dwelling on the past, specifically, how an unreliable 
superior promised to help her out in the military but never 
did, which she asserted caused a lot of problems, to include 
her not being allowed to reenlist.  The veteran also related 
that she felt very self-conscious about her face and her 
crooked smile due to her Bell's palsy.  The veteran related 
that when her stomach acted up, the fear of having a bowel 
incident was so great that she had to stop whatever she was 
doing and go home, to include  her insistence on leaving her 
job and her having demanded that she and her family leave a 
restaurant or movie due to her distress.  She complained that 
her family did not understand her condition, and she believed 
people did not like her or were critical of her because of 
her Bell's palsy.  She was convinced that people focused on 
her appearance.  She related that her depressive symptoms 
began in 1987, and that she had experienced trouble sleeping 
for years, and that she required medication to sleep.  The 
report reflects that she was on Elavil, and the response had 
been good.  She reported weekly psychotherapy during the 
prior year, with poor results.  She denied any psychiatric 
admissions, and related that she received no favorable 
citations while in service.  Her adjustment problems included 
mutual domestic violence between her and her husband while in 
service.  She claimed she had experienced further medical 
problems after her active service, to include IBS since 1988.

The mental status examination revealed the veteran's 
orientation to time to be abnormal, as she related the 
incorrect month and day of the week.  Her appearance and 
hygiene were not appropriate, and they showed signs of 
neglect, to include looking stressed, unhappy, and older than 
her stated age.  The examiner deemed the slight droop of the 
veteran's mouth as not disfiguring.  The veteran's behavior 
was not appropriate, with findings of insecurity and 
suspiciousness.  Affect and mood were abnormal, with 
depressed mood, which did not affect her ability to function.  
The examiner rendered an Axis I diagnosis of mood disorder, 
with depression, due to medical condition.  The examiner 
observed that, since the claim file contained only Dr. W's 
brief July 2002 report, she deemed it inappropriate to 
diagnose a personality disorder, but that the suspicion index 
for one was high because of the way the veteran perceived 
herself and her reactions to others, and that her self-esteem 
was quite poor.  The Axis III diagnosis was IBS, residual of 
Bell's palsy.  In response to the RO's request for a nexus 
opinion, the examiner noted that the veteran's depression 
with ineffective coping evolved over the years, as her IBS 
symptoms developed and failed to respond to treatment.  The 
examiner noted that she found no record of IBS treatment 
prior to 1996, thus, her psychiatric disorder did not occur 
prior to the diagnosis of IBS.  The records which the 
examiner listed as having been reviewed included the 
veteran's OB clinical records of her pregnancy, 1987-88.  As 
concerned any relationship between her psychiatric disorder 
and her Bell's palsy, the examiner noted the veteran's 
residual self-consciousness despite her lack of gross 
disfigurement, but self-consciousness is not a psychiatric 
diagnosis.  The examiner also noted that the veteran's June 
2003 letter made no mention of Bell's palsy, and opined that 
the veteran's self-consciousness played a small role in the 
development of her depressive reaction to the IBS.

In January 2004, the RO requested specific follow-up from the 
examiner.  In response to the RO's request for the diagnosis, 
the examiner related that the veteran's Axis I diagnosis was 
changed from mood disorder due to IBS to adjustment disorder 
with depressed mood and anxiety symptoms, which developed in 
response to the identified stressor of IBS.  The examiner 
related that the Axis II diagnosis was paranoid personality 
traits and suspected paranoid personality disorder.  The RO 
asked the examiner, if the veteran had a psychiatric 
disorder, and if so, did it have its onset during her active 
service or within one year of her separation from active 
service?  The examiner noted that the veteran's psychiatric 
disorder was related to her IBS, and that the records she 
reviewed did not record an onset of IBS during her military 
service.  The examiner cautioned, however, that the RO had 
"more complete records than I."  The examiner opined 
categorically that the veteran's Bell's palsy did not cause 
her psychiatric disorder, as self-esteem issues did not 
constitute a psychiatric disorder.


Applicable law and regulation

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if pre-existing active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the appellant's service, or by evidence that 
a presumptive period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Certain chronic diseases may be presumed to be 
service connected if they manifest to a degree of 10 percent 
or more within one year of discharge from service.  Psychosis 
is one of the diseases listed as eligible for presumptive 
service connection.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected injury or disease shall be service 
connected.  38 C.F.R. § 3.310.  Further, a disability which 
is aggravated by a service-connected disorder may be service 
connected to the degree that the aggravation is shown.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Analysis

Initially, the Board finds that the service medical records 
do not show evidence of an on-going depression, but to the 
extent that the veteran did manifest depressive 
symptomatology at her separation physical examination, the 
examiner at separation deemed it acute and transitory.  
Otherwise, the Board infers that the veteran would not have 
been cleared for separation and issued a profile of 1.  Her 
personal situation at that time would have been her 
complicated pregnancy and delivery in July 1988, her slated 
separation prior to the expiration of her term of service, 
and apparent marital problems, all of which were transitory 
events, as shown by the fact that she finished her term of 
service.

The Board notes the veteran's assertions in her written 
submissions and at the November 2003 psychiatric examination 
report.  The Board further notes a February 1988 entry in the 
service medical records, when the veteran was four months 
pregnant, and she presented with a complaint of a sharp, 
throbbing pain, and she reported that she had an abdomen 
"accident" (quotes in original) as a result of having been 
hit in her stomach accidentally while wrestling.  This may 
well have been a subterfuge explanation for a domestic 
violence incident.  Nonetheless, the examiner noted no 
psychiatric or mental symptomatology.

The Board also notes that her 1988 exit physical examination 
was for a chapter separation.  The veteran, however, did 
complete her term of service, as her records and DD Form 214 
reflect she was discharged in April 1990.  The Board further 
notes that the service medical records reflect no evidence or 
suggestion that the veteran's elective sterilization in March 
1990 was other than voluntary.  The February 1990 consult 
reflects that she had been twice pregnant, she was post-
elective termination of pregnancy, her first pregnancy was 
complicated with severe preeclampsia, and that she was 
emphatic that she wanted no more children.  The consult 
reflects that the veteran's spouse agreed.  The final 
diagnosis of the March 1990 procedure was elective 
sterilization and pelvic adhesion disease.  To whatever 
extent the veteran may have experienced problems with a NCO, 
the evidence refutes her assertions that she was pressured 
into her sterilization.  Further, as noted, the veteran 
finished her term of service.  There is no record of post-
service mental disorder symptomatology until several years 
after her discharge.

Finally, the psychiatrist who conducted the November 2003 
examination specifically found that the veteran's diagnosed 
psychiatric disorder was secondary not to her service-
connected Bell's palsy but her IBS, which was not clearly 
diagnosed until 1996.  The Board notes the examiner's 
statement that the RO had more complete records than she 
reviewed but finds no evidence that the examiner in fact had 
fewer records.  The RO examination request specifically 
instructed that the claim folder was to be made available to 
the examiner, and the examination report referenced the 
veteran's pregnancy records 1987-1988.  Those records are 
found only in the service medical records.  Thus, the Board 
finds that, unless the veteran's IBS is deemed service 
connected, the evidence of record preponderates against an 
allowance of service connection for her mood disorder, both 
on a direct and a secondary basis.  38 C.F.R. §§ 3.303, 
3.307(a), 3.309(a), 3.310.

Factual background, IBS

The service medical records reflect that, beginning in 
approximately December 1987, the veteran began presenting 
with complaints of stomach pains or abdominal cramps.  She 
was pregnant during this time frame, to include the 
"accidental" blow to her stomach in February 1988, and 
delivered a female child in July 1988.  In mid-April 1989, 
she presented with a complaint of personal problems and 
related that she wanted to know when a urine test would show 
pregnancy, as her menstrual period was seven days late and 
she felt nauseated.  Two days later, the veteran presented 
with complaints of diarrhea, nausea, aching all over, and 
chills for three days.  She related that the nausea and 
chills were her worst complaints.  Examination of her abdomen 
revealed increased bowel sounds without menses.  The examiner 
assessed gastroenteritis.

In late April 1989, the veteran presented with complaints of 
abdominal cramps and throwing up blood during the prior two 
weeks, and that the spitting up of blood had increased during 
the prior five days.  She describe her pain as in the middle 
of her abdomen and denied diarrhea or constipation.  Further 
inquiry, however, revealed that she had not had a bowel 
movement for the last 14 days.  Physical examination of the 
abdomen revealed soft, mild generalized tenderness all over 
her abdomen.  There was no counter tenderness, no mass, and 
bowel sounds were normal.  The examiner, a Dr. S, assessed 
hematemesis of questionable etiology, and he called internal 
medicine which directed her referral to the emergency room 
for further work-up.   Subsequent referral and examination 
revealed her to have a Mallory-Weiss tear and an intrauterine 
pregnancy.  The veteran's service records reflect no entries 
for further abdominal symptomatology after the intrauterine 
pregnancy, which was terminated in March 1990.  In fact, 
except for the elective sterilization, her service medical 
records fall silent after June 1989, when she complained of 
upper abdominal pain and cramping, and nausea and vomiting 
four times that morning.  There was mild generalized 
tenderness in her left side, no rigidity, no point or resound 
tenderness, and no tenderness over her pelvis.  Bowel sounds 
were increased.  Dr. S assessed a viral syndrome.

Private treatment records of J.W.B., M.D., reflect that, in 
February 1996, the veteran presented for her initial visit 
with a complaint of having experienced lower abdominal pain 
after eating, which she related started in August 1995, then 
seven months earlier.  She also reported nausea but no 
emesis, and she denied diarrhea.  Dr. B assessed suspected 
IBS and referred her for clinical tests.  A March 1996 note 
reflects that the clinical tests revealed no significant 
pathology, and Dr. B noted continued management of IBS as the 
course of treatment.  In October 1999, Dr. B noted that the 
veteran presented with complaints of recurrent left lower 
quadrant pain, which she described as feeling like a hole in 
her stomach.  She also related that she had experienced a 
considerable amount of stress at her job with the postal 
service, where she worked nights.  Dr. B noted underlying 
IBS, with no comment on etiology.  In November 1999, the 
veteran reported increased symptoms over a weekend, and she 
was adamant about Dr. B completing postal service paperwork 
as to her incapacitation.  Dr. B noted his attempt to 
accomplish the paperwork and the veteran's desire for him to 
certify longer periods of incapacitation, but Dr. B noted 
that her symptoms were quite intermittent.

In January 2000, the veteran relocated her residence and 
started seeing different providers.  A January 2000 note of 
M.C., M.D., reflects this status and her referral to a GI 
doctor for her recurrent complaints of continued abdominal 
symptomatology.  A February 2000 note of I.P., M.D., reflects 
that she reported her IBS diagnosis of 1996, and that she had 
symptoms 15 days out of 30.  Dr. P noted her history of 
depression and advised her that it was important that she 
adhere to a high fiber diet and drink plenty of water.

An August 2000 report of M.J.R., M.D., a digestive and liver 
disease specialist, reflects he saw her for a four to five-
year history of intermittent lower abdominal discomfort.  He 
noted that all of her clinical tests, i.e., extensive 
radiologic and endoscopic evaluations, were unrevealing.  The 
veteran related that, in 1996. she started having 
intermittent lower abdominal discomfort which had increased 
in frequency and severity, and were then up to two to three 
times a week.  Dr. R noted that the veteran apparently was in 
military service for six years, and that she did not have any 
abdominal discomfort at that time.  His physical examination 
revealed mild, at most moderate, bilateral lower abdominal 
tenderness to deep palpation, left greater than right.  He 
assessed probable IBS.  The veteran apparently provided 
copies of her service medical records to Dr. R and requested 
an opinion from him.  His February 2001 report reflects that, 
"[he had] reviewed the records you have sent me.  It is 
certainly possible that you had irritable bowel syndrome 
while in the Service.  I can only state that it is possible 
(as opposed to probable) that your irritable bowel syndrome 
was a result of your time in the Service."  (Emphasis in 
original).

The October 2003 VA fee-basis examination report shows the 
veteran has having experienced a spastic colon since 1988.  
She reported nausea and vomiting as often as twice a week, 
which usually was brought on by anxiety.  She also reported 
frequent left quadrant stomach pain which was sharp or 
stabbing.  Her then current medication was Bentyl, 
Phenergran, Elavil, Paxil, and Prozac.  Physical examination 
of the abdomen revealed tenderness to palpation.  The 
examiner rendered a diagnosis of intermittent symptomatic 
gastroparesis.  Subjective factors noted were history, and 
the objective factors noted were current pharmacotherapy.  
The RO asked the examiner to opine as to any relationship 
between the veteran's Bell's palsy and her abdominal 
symptomatology.  The examiner observed that there is no 
documented association of Bell's palsy and gastrointestinal 
pathology, as Bell's Palsy involves abnormal function of 
cranial nerve VII, whose innervation does not influence the 
gastrointestinal tract.  The RO also asked the examiner to 
provide a nexus opinion as to any relationship between the 
veteran's abdominal symptomatology and whether it had its 
onset in service between April 1987 and April 1990.  The RO 
specifically requested that he consider and comment on the 
July 2002 opinion of R.T., the licensed marriage and family 
therapist.  The examiner noted that, in his opinion, the 
veteran had a gastrointestinal disorder diagnosed as stress 
related gastritis.  He answered simply, "Yes," as to 
whether it had its onset between 1987 and 1990.  He also 
repeated that there was no relationship with the veteran's 
Bell's Palsy.  The March 2004 rating decision reflects that 
the RO deemed the examination insufficient for rating 
purposes and asked the examiner for clarification.  In his 
response, the examiner related that, the veteran was 
diagnosed with stress related gastritis, otherwise termed 
IBS, with symptoms as early as April 27, 1989, as evaluated 
by a Dr. S.  The examiner denied seeing any record of L.T.'s 
opinion.

In light of the fee-basis examiner's addendum being 
inconsistent with the veteran's service medical records, his 
silence on the veteran's clearly intermixed in-service OB-GYN 
pathology, and the fact that he noted that he did not see a 
report included in the claim file, the Board requested VHA to 
provide or obtain an expert medical opinion.  VHA referred 
the claim file to R.C., M.D., Director of the Inflammatory 
Bowel Disease Program at a local university.  The Board 
requested that, in addition to the overall history of 
abdominal symptoms reported by the veteran from 1987, the 
reviewer consider the veteran's OB-GYN symptomatology and the 
April 1989 diagnosis of a Mallory-Weis tear, and to opine 
whether her in-service symptoms were those of IBS.

Dr. C observed that the cause of the veteran's symptoms which 
began in December 1987 was uncertain.  As to the latter 
period, he observed that it was possible the veteran's 
symptoms were from IBS but, unfortunately, it was impossible 
to determine that with certainty, especially in the setting 
of concomitant pregnancy.  He noted that it was equally 
possible that her symptoms were related to pregnancy alone, 
and that her symptoms of recurrent nausea during her second 
pregnancy were more consistent with nausea and vomiting of 
pregnancy, though it also was possible that the symptoms were 
a variant of IBS.  As concerned the veteran's post-service 
symptomatology, Dr. C noted that it was consistent with IBS, 
and that it was probable that her post-service symptoms are 
from IBS.  He also noted that it was possible that they were 
related to those manifested during her active service, but it 
was equally likely that her in-service symptoms were related 
to pregnancy or some other etiology.
Although he was not asked for an opinion as to any 
relationship between the veteran's Bell's Palsy and her IBS, 
Dr. C noted that the applicable literature does not report 
any association between facial nerve paralysis and IBS, and 
he observed that a proportion of patients with IBS develop 
symptoms after an infectious gastroenteritis.  The infection 
could be either viral or bacterial in nature, and that, 
interestingly, many viruses are associated with the 
development of both Bell's palsy and IBS.  Therefore, he 
opined, it was possible that a viral infection led to the 
development of both Bell's palsy and IBS.

In the June 2005 informal hearing presentation, the veteran's 
representative noted the VHA opinion, waived RO review and 
consideration of the VHA obtained medical opinion, and 
requested the Board decide her case.

Applicable law and regulation

The applicable legal standard for service connection is set 
forth above and is hereby incorporated here by reference.  
Further, the veteran is entitled to the benefit of the doubt 
where the evidence in favor of service connection and against 
service connection is roughly in balance.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. App. 
518, 519 (1996).  The determination as to whether the 
requirements for service connection are met is based on an 
analysis of all the evidence of record and the evaluation of 
its credibility and probative value.  38 U.S.C.A. § 7104(a); 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied.  If the 
evidence supports the claim or is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board finds that the evidence of record preponderates 
against the veteran's claim.  Initially, the evidence of 
record does not show continuity of symptomatology after the 
veteran's discharge from active service in 1990.  The private 
treatment records consistently reflect her abdominal or IBS 
symptoms as having had their onset in 1996, when, in the 
veteran's view, her employment with the postal service became 
increasingly stressful.  This finding was echoed by the 
examiner/psychiatrist who conducted the November 2003 mental 
examination, who also found no evidence of IBS symptomatology 
or diagnosis prior to 1996.  Thus, the veteran's claim must 
stand or fall on evidence of a direct nexus with her in-
service symptoms.  The Board must weigh the medical evidence 
and determine which medical opinion merits the greater 
weight.  In that process, the Board may favor the opinion of 
one competent medical expert over that of another, provided 
the reasons therefor are stated.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).

The Board finds that the fee-basis examiner's October 2003 
opinion that the veteran's 1989 symptoms were stress related 
or reflected IBS is contrary to the evidence.  He 
specifically referred to Dr. S' examination and assessment in 
late April 1989.  The Board notes that Dr. S noted the 
veteran's then recently diagnosed pregnancy, and he assessed 
hematemesis.  Parenthetically, the Board notes that 
hematemesis is the vomiting of blood.  Steadman's Medical 
Dictionary, p. 796, 27th Edition (2000).  Dr. S made no 
assessment or diagnosis of stress-related pathology.  The 
entry appears to reflect the word, "gastric," though the 
last letter does not resemble his "c," but the entry 
reflects the tests the internal medicine provider wanted 
performed.  As reflected above, Dr. S' assessment of the 
veteran during her June 1989 visit was a viral syndrome.  
Thus, while the fee-basis examiner was free to opine on his 
own assessment of the file that the veteran's 1989 symptoms 
were reflective of IBS, contrary to his addendum, that 
opinion is not supported by Dr. S' assessment as reflected in 
the service medical records.  Further, the Board accords it 
minimal weight, as the fee-basis examiner made no mention of 
the veteran's very clear concurrent OB-GYN symptomatology and 
what part it may have played.
The Board duly notes that, a cursory reading of Dr. C's 
opinion would appear to indicate an allowance of the 
veteran's claim due to the evidence being in a state of 
equipoise.  A close reading of his opinion, however, shows 
that is not the case, especially when viewed in light of the 
evidence as a whole.  First, in the Board's request for the 
opinion, the Board clearly defined "at least as likely as 
not" as constituting a probability of at least 50 percent.  
Dr. C used the quantum of "possible" when assessing whether 
the veteran's in-service symptomatology was related to her 
pregnancies or possible IBS, and he noted that both were 
equally possible.  When he addressed her post-service 
symptomatology, however,  Dr. C opined that it was 
"probable" that it is from IBS, and that it is "possible" 
that it was related to the symptoms she manifested in 
service.  Thus, the Board finds that the four corners of Dr. 
C's opinion reflect that it is not as least as likely as not 
that the veteran's IBS is related to her active military 
service.  As noted above, the service medical records fell 
silent for abdominal pathology after the April 1989 diagnosis 
of an intrauterine pregnancy, and the June 1989 presentation 
for viral-like symptoms, which means she served approximately 
10 months more without any further recorded symptoms.  There 
is no further record of abdominal or IBS symptomatology until 
some six years after her discharge, when she started to 
complain of work-related stress.  The Board also notes that 
her private provider, Dr. R, opined that it was only 
possible, not probable, that her IBS was related to her 
military service.

As concerns service connection on a secondary basis, the fee-
basis examiner opined categorically that there was no 
relationship between the veteran's Bell's palsy and her IBS, 
as there is no recorded medical research to support such a 
relationship.  Although Dr. C opined that such a link was 
possible, he, too, observed that the medical literature did 
not support such an association.  In addition to the fact 
that Dr. C deemed a connection as only possible, the Board 
finds even that linkage as tentative at best.  Dr. C noted 
that many viruses are associated with the development of IBS 
and Bell's palsy, a proportion of patients develop IBS 
symptoms after an infectious gastroenteritis, which can be 
viral or bacterial, and, therefore, it is possible that a 
viral infection led to the veteran's Bell's palsy and IBS.  
Again, the Board deems this highly tentative and speculative.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999).
Thus, the Board finds the evidence preponderates against the 
veteran's claim.


ORDER

Entitlement to service connection for depression, to include 
as secondary to service-connected Bell's palsy, is denied.

Entitlement to service connection for a stomach disorder, to 
include IBS, to include as secondary to service-connected 
Bell's palsy, is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


